Title: To Benjamin Franklin from ——— de la Corbière and Other People with Ideas to Propose, 2 November 1778
From: La Corbière, —— de
To: Franklin, Benjamin


On the day that de la Corbière is offering a plan for the joint sailing of eight frigates, a lawyer from Quimper, named Girard, suggests that the Americans select the little port of Benaudet in lower Brittany as one of the free ports allowed them by the Treaty of Amity and Commerce. They will need another ample harbor, of course, and an outlet for their merchandise, but a small one that could serve as a depot would also be most useful. Quimper and Brest are within easy reach of Benaudet. Please consult Minister Sartine about this idea.
Writing in German on November 4 from Breslau in Silesia, Herr Nierhausen, Calculateur des Postes du Roi de Prusse, offers to send Franklin, if agreeable, a survey of the postal situation throughout Europe.
On November 19, the Nantais firm of Cadou fils voices the hope that Franklin will consider favorably the enclosed project. If the American and some of his friends decide to buy into it to whatever extent they desire, its success is insured.
Two writers address themselves to the Doctor’s scientific interests. Having heard that the King promised to recompense those who came up with specific remedies endorsed by the Faculty of Medicine, a surgeon from St. Quentin by the name of Bottin informs Franklin on November 21 that he has discovered such a remedy, efficacious against all types of fever and epidemic disease. He is an Irishman, has a large family to support, and not enough money to do so, there being too many surgeons in the Artois. Would Franklin serve as his protector if he came to Paris to prove his claim?

Writing in Latin from Genoa on the Ides of December (i.e., the 13th), Carolus Gandini makes a plea for basic research. Hippocrates, he says, foretold that, if properly searched for, a medical science yet-undiscovered would be found by posterity, but his prophecy has not yet come true. While teaching methods have improved, the systems of investigation are obsolete. Physicians accuse medicine itself of incertitude rather than admit their own lack of knowledge. The author has tried, without success, to communicate this opinion to his fellow-Italians and is now submitting the idea to foreigners.
Equally eager to help the American war effort, an anonymous supporter sends in a memoir at an unspecified date. The Americans, he believes, should do their utmost to burn the British fleet in New York harbor. Under the cover of night, a number of determined, very well-remunerated men could approach the enemy vessels either in rowboats, by swimming, or in diving suits [scaphandres] and affix to the British ships some chemises impregnated with sulphur. Such chemises, if unknown in America, can be easily procured from Brest, Rochefort, or Toulon. To make this maneuver infallible, the American army should be quartered near enough the British to launch a simultaneous attack, thus sowing confusion on all fronts.
 
Paris 2e. 9br. 1778
Je prend la liberte d’envoyer a Votre Excellence le Prospectus d’un Armement assez considerable proposé par souscription non pas que je me flatte quelle y prenne part, mais pour la supplier de lui accorder sa protection si elle le trouve bien combiné; ce qu’il y a de Certain c’est que des fregates qui marcheront deux a deux, qui auront 52 canons sans ceux des gaillards, et peut etre une Corvette pour les soutenir, ne doivent craindre qu’une flotille qu’elles pouront eviter par leur legereté; cette maniere de combattre n’est peut etre pas bien genereuse, mais il est question dans cet Armement de Profit. La gloire est reservée pour les Vaissaux du Roy, ils savent la moissonner quand l’occasion se presente, et la generosité des officiers egale leur valeur.
Les Actionaires trouveront dans cette Compagnie l’avantage d’une assurance toutte faitte par la division des croisieres et des 8 fregates qui auront un Interet commun; car en suposant que deux, ou quatre fussent prises, ou devinssent la proye des Elemens, les 4 autres n’auront pas le même sort, elles dedomageront de la perte que l’on aurait fait.
Malgré que cet Armement presente plus de sureté qu’aucun qui ait paru, il a besoin d’etre soutenu par des personnes de distinction. C’est pourquoi je prend la liberté de le recommander à V. Ex. en la suppliant de recevoir ici mon homage, et les sentimens de Veneration et d’admiration avec lesquels Jai lhonneur detre De Votre Excellence Le Très humble & très obeissant serviteur
De La CorbiereRüe du Mail, ou au Val de Grace
S.E. Mr. Franklin
 
Endorsed: De Corbieres Cruizing Scheme
Notation: Paris 2. 9bre. 1778.
